DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 4/20/2021 are as follows:
	Claims 1 and 18 are amended,
	Claims 2-6 are canceled,
	Claims 1 and 7-24 are currently pending. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examining purposes the limitation will be interpreted under its merits.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 7-17, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (Great Britain Patent Publication GB1163804A, previously cited) in view of Normandale et al. (UK Patent Publication GB2463482A, "Normandale", previously cited) in view of Maruyama (U.S. Patent No. 6,325,139).

Regarding Claim 1, Saunders discloses a heat exchange array (27) arranged to be used in a heat exchange unit comprising: 
a first heat exchange tube (C1) and a second heat exchange tube (C2), each arranged to carry a heat exchange medium (page 2, lines 37-53); and 
wherein the first heat exchange tube comprises a left-handed helically coiled tube (relative to the position shown below in annotated fig 3)  having a first elastic stress, and the second heat exchange coil comprises a right-handed helically coiled tube (relative to the position shown below in annotated fig 3) having a second elastic stress, and 
wherein the first and second heat exchange tubes are interconnected such that the first elastic stress opposes the second elastic stress (page 3, lines 88-96).


    PNG
    media_image1.png
    406
    901
    media_image1.png
    Greyscale

However, Saunders does not explicitly disclose wherein the first heat exchange tube and the second heat exchange tube each comprise a series of external fins wherein the first and second heat exchange tubes are interconnected via a support member arranged to hold both the left-handed helically coiled tube and the right-handed helically coiled tube in a fixed shape, the support member comprising at least one support bracket, each support bracket defining holes arranged to receive turns of both the left-handed helically coiled tube and the right handed helically coiled tube, and wherein each of the at least one support member has a length along the circumferential direction of the coils of the array such that each of the at least one support member supports a plurality of fins. Normandale, however, discloses a heat exchange unit wherein a heat exchange tube (80) comprises a series of external fins (“finned tube”, see page 7, line 27, thus it must comprise a series of fins), wherein a heat exchange tubes (80) are interconnected via a support member (74 attached together see annotated fig 8 below) arranged to hold the helically coiled tubes in a fixed shape (page 7, lines 17-19), wherein the support member comprises at least one support bracket (74 attached to each other), each support bracket defining holes (76) arranged to receive turns (as shown in fig 10) of the helically coiled tubes 

    PNG
    media_image2.png
    675
    708
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    468
    681
    media_image3.png
    Greyscale

However, Saunders, as modified, does not explicitly disclose a header connected to an end region of the first heat exchange tube and an end region of the second heat exchange tube, the header arranged to provide an input or output for a heat exchange medium into the tubes, wherein the header extends outward from the coil central axis, wherein the first and second heat exchange tubes are connected to the header from opposing directions. Maruyama, however, discloses a heat exchanger (figs 1-2) having a header (2) connected to an to an end region of a first heat exchange tube (8-1, at 6-1) and an end region of a second heat exchange tube (8-2, at 6-2), the header arranged to provide an input for a heat exchange medium into the tubes (fig 1), wherein the header extends outward from the coil central axis (shown by line C), wherein the first and second heat exchange tubes are connected to the header from opposing directions (see fig 2). Maruyama teaches that this header design saves space thus allowing the heat exchanger to 
The limitations of arranged to recover energy from an exhaust gas from a gas turbine in a power plant is considered intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Saunders, as modified, which is capable of being used in the intended manner, i.e., recovering energy gas from a gas turbine in a power plant. 
The limitations of “from plastic and elastic deformation in manufacture” are considered product-by-process limitations. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 

Regarding Claim 7, the combination of Saunders and Normandale discloses all previous claim limitations. Saunders further discloses wherein the first heat exchange tube (C1) has substantially the same length as the second heat exchange tube (C2, page 1, lines 69-70).

Regarding Claim 8, the combination of Saunders and Normandale discloses all previous claim limitations. Saunders further discloses wherein the left-handed helically coiled tube (left-handed relative to the position shown below in annotated fig 3) of the first heat exchange tube (C1) comprises a first pitch (80, fig 5) and the right-handed helically coiled tube (right-handed relative to the position shown below in annotated fig 3) of the second heat exchange tube (C2) comprises a second pitch (81), wherein the first pitch is not equal to the second pitch (as can be seen in comparing 80 and 81 of fig 5).

    PNG
    media_image1.png
    406
    901
    media_image1.png
    Greyscale


Regarding Claim 9, the combination of Saunders and Normandale discloses all previous claim limitations. Saunders further discloses wherein the first heat exchange tube (C1) and the second heat exchange tube (C2) are arranged co-axially (see annotated fig 3 below).

    PNG
    media_image4.png
    947
    413
    media_image4.png
    Greyscale


Regarding Claim 10, the combination of Saunders, Normandale, and Maruyama discloses all previous claim limitations. Saunders further discloses wherein the first heat exchange tube (C1) surrounds the second heat exchange tube (C2).

Regarding Claim 11, the combination of Saunders, Normandale, and Maruyama discloses all previous claim limitations. Saunders further discloses a plurality of first heat exchange tubes (C1, C3) and second heat exchange tubes (C2, C4) arranged into a plurality of concentric layers (figs 3 and 4).

Regarding Claim 12, the combination of Saunders, Normandale, and Maruyama discloses all previous claim limitations. Saunders further discloses wherein each of the concentric layers comprises a plurality of left-handed helically coiled tubes (C1, C3) each having the same radius of curvature, or a plurality of right-handed helically coiled tube tubes (C2, C4) each having the same radius of curvature (see fig 6, where it shows multiple tubes having the same radius of curvature in each concentric layer).

Regarding Claim 13, the combination of Saunders, Normandale, and Maruyama discloses all previous claim limitations. Saunders further discloses wherein the concentric layers alternate between comprising the first heat exchange tubes (C1, C3) and comprising the second heat exchange tubes (C2, C4, fig 6).

Regarding Claim 14, the combination of Saunders, Normandale, and Maruyama discloses all previous claim limitations. Saunders further discloses an equal number of the first and second the heat exchange tubes (as there are two for each C1, C3 and C2, C4).

Regarding Claim 15, the combination of Saunders, Normandale, and Maruyama discloses all previous claim limitations. Saunders further disclose wherein the first (C1, C3) and second (C2, C4) heat exchange tubes are circular in cross section (fig 3). 
However, they do not explicitly disclose wherein the first and second heat exchange tubes have a diameter of approximately between 21 mm and 168 mm. However, since Saunders teaches first and second heat exchange tubes which have a diameter, the exact range of the diameter is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the diameter of the tubes will directly affect the heat exchange efficiency, pressure drop, and size of the heat exchange unit. It is not inventive to determine the optimal range via routing experimentation and it would have been obvious to a person ordinary skill in the art before the effective filling date of the claimed invention for Saunders, as modified, to have the diameter of the first and second heat exchanger tube to have a diameter between 21 mm and 168 mm in order to optimize the heat exchange unit. 

Regarding Claim 16, the combination of Saunders, Normandale, and Maruyama discloses all previous claim limitations. However, they do not explicitly disclose wherein the radius of curvature of the left-handed helically coiled tube and right-handed helically coiled tube is between 1 m and 4 m. However, since Saunders discloses a left-handed helically coiled tube and right-handed helically coiled tube with radiuses of curvature, the exact ranges of the radiuses 

Regarding Claim 17, the combination of Saunders, Normandale, and Maruyama discloses all previous claim limitations. Saunders further discloses a heat exchanger unit (fig 1) comprising the heat exchange array (27). 

Regarding Claim 23, the combination of Saunders, Normandale, and Maruyama discloses all previous claim limitations. However, they do not explicitly disclose wherein the support bracket has a length selected from one of: from 20 mm to 100 mm; from 40 mm to 80mm; and 60 mm. However, since Saunders, as modified, does teach a bracket with a length in the circumferential direction, the range of that length is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the length will determine the structural rigidity/reliability of the support brackets. It would not have been inventive to determine the optimal length via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Saunders, as modified, to have the length one of: from 20 mm to 100 mm; from 40 

Regarding Claim 24, the combination of Saunders, Normandale, and Maruyama discloses all previous claim limitations. However, they do not explicitly wherein each support bracket supports one of: from 3 to 20 fins, from 5 to 15 fins; and 12 fins. However, Since Saunders, as modified, disclose a finned tube (see page 7, line 27, Normandale, thus it must comprise a series of fins) and a support bracket which supports the tube (shown in figure 7 of Normandale), the range to fins supported by the bracket is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the more fins the greater the heat exchange capacity and the greater the cost of the tubes. It would not have been inventive to determine the optimal number of fins via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Saunders, as modified, to have the number one of: from 3 to 20 fins, from 5 to 15 fins; and 12 fins in order to optimize the heat exchange capacity and cost of the heat exchanger.

8.	Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (U.S. Patent No. 3,083,447, “Andersen”, previously cited) in view of Normandale et al. (UK Patent Publication GB2463482A, "Normandale", previously cited) in view of Roffelsen (U.S. Patent No. 3,265,276, previously cited) and in further view of Maruyama (U.S. Patent No. 6,325,139).

Regarding Claim 18, Andersen discloses a method of manufacturing a heat exchange array (fig 5) comprising a plurality of heat exchange tubes (17a, 17b), wherein each heat exchange tube, using a rotatable mandrel (19, 20), the method comprising the steps of: 
(a) providing at least one first support member (10) on a roller portion (19) of the mandrel to receive a first heat exchange tube (17a, col 4, lines 55-66); 
(b) holding one end of the first heat exchange tube to the first support member (initial end that is fitted into support member, col 2, lines 60-70); 
(c) rotating the roller, whilst feeding the first heat exchange tube along a length of the roller in a first direction to form the first heat exchange tube into a first helical coil (col 2, lines 60-70); 
(d) attaching a second support member, arranged to receive a second heat exchange tube, to the first support member (fig 4, col 2, line 69-col 3, line 11); 
(e) holding one end of the second heat exchange tube to the second support member (initial end that is fitted into support member); and 
(f) rotating the roller, whilst feeding the second heat exchange tube along a length of the roller to form the second heat exchange tube into a second helical coil (col 2, line 69-col 3, line 11), wherein the first heat exchange tube and second heat exchange have elastic stress from plastic and elastic deformation in manufacture (as there would have to be some plastic and elastic deformation), and wherein the first and second heat exchange tubes are interconnected via the first and second support members (10, see annotated fig 5 below), wherein each of the first and second support members are arranged to hold both the first helical coil and the second helical coil in a fixed shape (col 2, lines 60-70), each support member (10) comprising at least one support bracket (10) defining holes (13) arranged to receive turns of both the first helical coil 

    PNG
    media_image5.png
    334
    952
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    583
    886
    media_image6.png
    Greyscale



Andersen, as modified, does not explicitly disclose rotating the roller in the same direction and feed the second heat exchange tube along a length of the roller in a second direction, wherein the first direction is opposite to the second direction such that first helical coil is of opposite chirality to the second helical coil. However, such methods are old and well known in the art of heat exchangers. For example, Roffelsen discloses a method of manufacturing a heat exchanger wherein the roller may be rotated in the same direction when the feed direction is reversed (col 2, lines 52-72). Roffelsen teaches that this controls whether the tube is wounded in the left or right direction (col 2, lines 52-72). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Andersen, as modified, to provide the feed configuration of Roffelsen and to reverse the feed direction rather than having to reset the supply feed, in order to optimize the manufacturing process. 
However, Anderson, as modified, does not explicitly disclose providing a header connected to an end region of the first heat exchange tube and an end region of the second heat exchange tube, the header arranged to provide an input or output for a heat exchange medium into the tubes, wherein the header extends outward from the coil central axis, wherein the first and second heat exchange tubes are connected to the header from opposing directions. 

Regarding Claim 19, the combination of Andersen, Normandale, Roffelsen, and Maruyama discloses all previous claim limitations. Andersen, as modified, further discloses wherein the method further comprises repeating steps (a) to (g) to provide a heat exchange array comprising a plurality of the first and/or the second heat exchange coils (see rejection of claim1 8 above) in a plurality of concentric layers (col 3, lines 6-11).

Regarding Claim 20, the combination of Andersen, Normandale, Roffelsen, and Maruyama discloses all previous claim limitations. Andersen further discloses wherein step (b) comprises holding a plurality of first heat exchange tubes to the first support member (10) so that each concentric layer comprises a plurality of first heat exchange coils (as there are multiple tubes 17a, see col 4, lines 2-4).

Regarding Claim 21, the combination of Andersen, Normandale, Roffelsen, and Maruyama discloses all previous claim limitations. Andersen further discloses wherein step (e) comprises holding a plurality of second heat exchange tubes to the second support member (10) so that each concentric layer comprises a plurality of second heat exchange coils (as there are multiple tubes in each layer, see col 4, lines 2-4).
	
Regarding Claim 22, the combination of Andersen, Normandale, Roffelsen, and Maruyama discloses all previous claim limitations. Andersen further discloses in which shims (“wooden slats") are placed at intermediate positions between support members as the tubes are wound (col 4, line 73 – col 5, line 14).

Response to Arguments
9.	Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 7-12) that none of the cited references teach “a header connected to an end region of the first heat exchange tube and an end region of the second heat exchange tube, the header arranged to provide an input or output for a heat exchange medium into the tubes, wherein the header extends outward from the coil central axis, wherein the first and second heat exchange tubes are connected to the header from opposing directions” as now required by claim 1 and similarly by claim 18. However, none of the previously cited references are being relied upon to teach these limitations. Rather, newly cited Maruyama is now being relied upon to teach these limitations. 
b.	Applicant argues (pages 8-10) that Merryfull does not teach having left handed and right handed tubes connected to opposing sides of the header in order to oppose the stresses created by the left handed and right handed stresses of the tube as required by claim 1. While Merryfull is no longer being relied upon in this rejection, the Examiner notes that Saunders is relied upon to teach the limitation of the left hand and right handed tubes opposing each other’s stress (see page 3, lines 88-96), and further notes nothing in the claim language directly links the headers to the opposing stress.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763